119 F.3d 796
UNITED STATES of America ex rel. William J. SCHUMER,Plaintiff-Appellant/Cross-Appellee,v.HUGHES AIRCRAFT COMPANY, Defendant-Appellee/Cross-Appellant.
Nos. 92-55759, 92-55857.
United States Court of Appeals,Ninth Circuit.
Aug. 7, 1997.

On remand from the United States Supreme Court.  D.C. No. CV-89-0390-MRP.
Before:  D.W. NELSON, REINHARDT, and BRUNETTI, Circuit Judges.


1
Under Hughes Aircraft Company v. United States ex rel. Schumer, --- U.S. ----, 117 S. Ct. 1871, 138 L. Ed. 2d 135 (1997), this case is remanded to the district court which shall order it dismissed.  The matter of attorneys fees is left to the decision of the district court.